Citation Nr: 0304107	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased rating for right ear hearing 
loss, currently rated as noncompensably disabling.


(The issue of entitlement to an increased rating for status 
post right tympanomastoidectomy with otitis media, currently 
rated as 10 percent disabling, will be addressed in a 
subsequent decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied an increased 
(compensable) rating for right ear hearing loss.  The veteran 
perfected an appeal as to this issue.  In June 2000, the 
Board remanded this issue to the RO to afford the veteran a 
personal hearing at the RO.  A personal hearing at the RO was 
conducted in June 2000, the transcript was made a part of the 
record, and the case was returned to the Board.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board is undertaking additional development on 
the issue of entitlement to an increased rating for status 
post right tympanomastoidectomy with otitis media, including 
the question of whether a separate rating is warranted for 
labyrinthitis (under 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002)).  When such development is completed, the Board will 
provide notice as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran has level III hearing in the right ear under 
both the criteria for rating hearing loss (Table VI) in 
effect prior to June 10, 1999, and the criteria for rating 
hearing loss in effect from June 10, 1999; the veteran is not 
service connected for hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.87, Tables 
VI, VII (1998); 38 C.F.R. §§ 3.321(b), 3.159, 4.1-4.14, 4.85, 
Tables VI, VII, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for right ear hearing loss under previous 
and revised schedular rating criteria.  In a September 2002 
letter, the RO advised the veteran of the Veterans Claims 
Assistance Act of 2000, specifically advised the veteran to 
identify medical records, advised him that VA would request 
records from health care providers he identified, and sent 
him a form to identify health care providers.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the veteran has not identified 
any additional records or other evidence that has not been 
obtained.  The veteran was afforded a VA ear disease 
compensation examination in August 2000 and VA audiological 
examinations in April 1999, September 1999, and January 2001.  
The Board remanded this case to the RO to afford the veteran 
a personal hearing in June 2000.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Increased Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the rating schedule has established eleven auditory 
acuity levels, designated from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Table VI (2002).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

With respect to the rating of the veteran's right ear hearing 
loss, the Board observes that, during the pendency of this 
appeal, VA issued new regulations for rating impairment of 
auditory acuity.  These became effective June 10, 1999.  62 
Fed. Reg. 25,202- 25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order) (although certain new rating criteria 
became effective after the appellant filed his appeal with 
the Court, VA and the Court are required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

The Board observes that the rating decision on appeal was 
issued in November 1998 prior to the June 10, 1999 regulatory 
changes.  The RO considered the veteran's claims under both 
sets of rating criteria.  Upon consideration of both the old 
and new rating criteria, the Board finds that neither set of 
rating criteria is more favorable to the veteran in this 
case, as both result in denial of an increased (compensable) 
rating for right ear hearing loss disability. 

Both the criteria for rating hearing impairment in effect 
prior to and since June 10, 1999 require consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (1998 & 
2002).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernible change in them.  In fact, the Board finds 
that in the present case the assigned levels and ratings for 
the veteran's right ear hearing loss would be the same for 
the veteran under both the old and the new criteria.  
Further, the revisions in the language in 38 C.F.R. § 4.85 do 
not change the method by which Tables VI and VII are 
interpreted, but only describe in greater detail how they are 
applied.

The version of 38 C.F.R. § 4.86 (1998) in effect prior to 
June 1999 only provided information regarding the fact that 
the ratings derived from the Rating Schedule were intended to 
make proper allowance for improvement by hearing aids.  The 
revised version of 38 C.F.R. § 4.86 (2002) addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.).

At the most recent VA audiological examination in January 
2001, pure tone threshold levels averaged 70 decibels in the 
right ear, and speech recognition testing revealed speech 
recognition ability of 94 percent in the right ear.  At a 
previous VA audiological examination in September 1999, pure 
tone threshold levels averaged 68.75 decibels in the right 
ear, and speech recognition testing revealed speech 
recognition ability of 84 percent in the right ear.  At a 
previous VA audiological examination in April 1999, pure tone 
threshold levels averaged 72.5 decibels in the right ear, and 
speech recognition testing revealed speech recognition 
ability of 88 percent in the right ear.  

In considering the determination of a rating for right ear 
hearing loss, it must be considered that service connection 
has not been established for left ear hearing impairment.  
Under the rating criteria in effect through June 10, 1999, if 
a claimant had service-connected hearing loss in one ear and 
non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected hearing loss 
was to be considered normal for purposes of computing the 
service-connected disability rating (unless, prior to 
December 6, 2002, the claimant was totally deaf in both ears, 
an exception inapplicable to this veteran's claim).  
VAOPGCPREC 32-97.  Revised VA regulations provide that when 
impaired hearing is service connected in only one ear, as in 
this case, in order to determine the percentage rating from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation of I.  38 C.F.R. § 4.85(f) (2002).  
In short, 38 C.F.R. § 4.85(f) was revised to more clearly 
specify that a non-service-connected ear will be assigned a 
Roman numeral designation of I (subject to the inapplicable 
provisions of Section 3.383 (2002), which address the 
circumstance where there is total deafness in the non-service 
connected ear).  The clarification in 38 C.F.R. § 4.85(f), 
therefore, is not a substantive change in the rating 
criteria.  

Using the worst of the recently recorded speech recognition 
testing results for the right ear (84 percent), and the worst 
of the pure tone threshold levels (72.5), under both the 
criteria in effect prior to and after June 10, 1999, these 
test results equate to level III hearing in the right ear 
using Table VI.  Applying the percentage ratings for hearing 
impairment found in Table VII, level III hearing in the right 
ear and level I hearing in the non-service-connected left ear 
warrants a noncompensable rating under the criteria for 
rating hearing loss disability in effect prior to June 10, 
1999 (38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998)), 
as well as a noncompensable rating under the rating criteria 
for rating hearing loss disability in effect as of June 10, 
1999 (38 C.F.R. § 4.85 (2002)).  For these reasons, the Board 
finds that the criteria for a compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.85, 4.87 (1998); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 38 C.F.R. § 4.85 (2002).

Effective December 6, 2002, an amendment to 38 U.S.C.A. 
§ 1160(a)(3) requires that compensation be payable for the 
combination of service and non-service-connected disabilities 
as though both disabilities were service connected when there 
is deafness compensable to a degree of 10 percent or more in 
the service-connected ear and deafness in the other ear as a 
result of non-service-connected disability.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 
2820, 2821-22 (2002) (to be codified as amended at 38 U.S.C. 
§ 1160).  In the present case, this change to the law is 
inapplicable.  As noted above, the veteran's service-
connected right ear hearing loss does not warrant the 
assignment of at least a 10 percent rating under the rating 
criteria in effect prior to June 10, 1999 or the criteria in 
effect on and after that date.  Thus, this change in the law 
does not provide a basis for the assignment of a compensable 
rating.

In making this determination, the Board has considered the 
previous evidence of record, including audiometric testing 
beginning in 1972, but finds the more recent evidence of 
record, especially audiological testing from 1999 to 2001, to 
be more highly probative of the current level of right ear 
hearing loss disability.  The Board has also considered the 
veteran's contention that his right ear hearing loss had 
increased in severity about 1999 and because he was told that 
he would need a hearing aid in his right ear.  Although the 
veteran's testimony may be considered credible, it may not 
serve to establish entitlement to a higher rating for hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. at 349.  Here, such mechanical application under both 
sets of rating criteria establishes that a compensable rating 
for the veteran's service-connected right ear hearing loss is 
not warranted.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected right ear hearing loss has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
right ear hearing loss disability.  While the veteran 
contended that his right ear hearing loss worsened in about 
1999, he has not in writing, hearing testimony, or histories 
presented at examinations, indicated any significant 
interference with employment.  The evidence does not 
demonstrate any hospitalization for right ear hearing loss; 
the veteran's service-connected disabilities of status post 
right tympanomastoidectomy with otitis media, and tinnitus, 
are separately rated disabilities which may not be considered 
in determining the rating warranted for service-connected 
right ear hearing loss.  See 38 C.F.R. § 4.14 (the evaluation 
of the same disability or manifestation under various 
diagnoses is to be avoided).  The regular schedular standards 
in this case contemplate disability ratings for hearing loss 
based on both loss of hearing as measured by pure tone 
threshold decibel levels based on audiological testing, and 
loss of hearing as measured by speech recognition ability 
based on audiological testing.  The provisions of 38 C.F.R. 
§ 4.86 (2002) even contemplate a different method of rating 
where there is an exceptional pattern of hearing impairment; 
as indicated in the analysis above, the evidence shows that 
in this veteran's case his right ear hearing loss did not 
meet the criteria to show an exceptional pattern of hearing 
impairment.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

A compensable rating for right ear hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

